Title: To George Washington from Thomas Pinckney, 10 October 1795
From: Pinckney, Thomas
To: Washington, George


          
            Dear Sir
            Madrid 10th October 1795
          
          The situation of my family and the attention necessary to my other domestic concerns requiring my return home, I take the liberty of requesting the favor that you will direct my letters of recall to be expedited so as to reach England by the middle of the month of June next, unless you should intend to recall me at an earlier period. Before that time arrives I shall have served four years in the diplomatic line, a period which I have always contemplated as the longest I could with propriety dedicate to this employment, and which I also consider as sufficiently extensive for the interest of the United States that the same person should continue in mission, unless very peculiar circumstances should require a prolongation of this term.
          I have sincerely felt for the unpleasantly delicate situation in which late events have placed you as our chief Magistrate, & it would give me infinite concern to think that I had in any degree contributed to occasion these embarrassments—I can only say that I have in every thing acted according to my best judgement

influenced by no motives but those of the warmest attachment to the interests of our Country, and in what concerns yourself by the dictates of the sincerest friendship & grateful respect. With an assurance of the continuance of these sentiments I remain Dear Sir Your affectionate & obedt Servant
          
            Thomas Pinckney
          
        